Whitfield, O. J.,
delivered tbe opinion of tbe court.
Tbe contention of learned counsel for appellant is ingenious, but not sound. Tbe definition of petit larceny in tbe section quoted from tbe. ordinance of tbe city of Greenville is tbe common law definition, and carries with it all tbe common law incidents of tbe crime, among others tbe one that an accessory, in *195petit larceny is a principal, and is to be punished as such. The doctrine that an accessory before the fact in misdemeanors is a principal is an inseparable incident of every definition of each offense. We look to the common law for the definition of the offense of petit larceny, and we must take with the definition of the offense all incidents the common law attaches.

Affirmed.